Exhibit 10.02

 

LOGO [g572172g49n21.jpg]

FY14 Executive Annual Incentive Plan

Vice President, Senior Vice President and

Executive Vice President

This Executive Annual Incentive Plan (the “Plan”) of Symantec Corporation (the
“Company”) is effective as of March 30, 2013. The Board of Directors (the
“Board”) of the Company reserves the right to alter or cancel all or any portion
of the Plan for any reason at any time.

 

1



--------------------------------------------------------------------------------

FY14 Executive Annual Incentive Plan

 

Job Category:    Vice President, Senior Vice President, Executive Vice President
Purpose:    Provide critical focus on specific, measurable corporate and
division goals and provide performance-based compensation based upon the level
of attainment of such goals. Bonus Target:    The target incentive bonus, as
expressed as a percentage of base salary, is determined based on the executive’s
position. Annual base salary has been established at the beginning of the fiscal
year. Bonuses will be calculated based on actual base salary earnings from time
of eligibility under the Plan through March 28, 2014. (Base salary earnings for
the purpose of this Plan do not include any PTO accrual payments.) Payments will
be subject to applicable payroll taxes and withholdings. Bonus Payments:    The
annual incentive bonus will be paid once annually. Payment will be made within
six weeks after the end of the fiscal year but in the event the amount cannot be
calculated within such six weeks in no event may payments be made later than two
and a half months after the end of the fiscal year. Payments made pursuant to
this Plan are at the sole discretion of the Administrator of the Plan.
Bonus Pool Funding:    Two corporate performance metrics will be used to
calculate the annual incentive bonus pool funding as determined by the
Administrator: non-GAAP Operating Income and Corporate GAAP Revenue. Pool
funding is initially established by operating income performance against target,
with revenue performance serving as a modifier to increase or decrease the bonus
pool accordingly. Achievement Schedule:    An established threshold must be
exceeded for each of the applicable performance metrics for the bonus pool to be
funded. Funding levels will be determined for each metric in accordance with the
funding payout slopes established and approved by the Administrator. Funding
levels under both metrics are capped.    The individual payout amount will be
determined based on the assessment of individual performance against a set of
financial, non-financial, individual, and team-based goals and will be allocated
from the bonus pool as a percent of the individual’s bonus target.    The
Administrator and the President and Chief Executive Officer reserve the right to
determine final payout level for the individual performance factor metric.
However, only the Administrator determines the final payout level for the
individual performance factor metric for the executive officers. Pro-ration:   
The calculation of the annual incentive bonus will be determined, in part, based
on eligible base salary earnings for the fiscal year and, subject to the
eligibility requirements below, will be pro-rated based on the number of days
the participant is actively employed as a regular status employee of the Company
during the fiscal year. If a participant takes a leave of absence from the
Company during the fiscal year, any payments received by the participant as an
income protection benefit will not be counted toward base salary earnings for
the purpose of bonus calculations. Eligibility:    Participants must be regular
status employees on the day bonus checks are distributed to earn the bonus. If
the Company grants an interim payment for any reason, the Participant must be a
regular status employee at the end of the fiscal year in order to receive such
payment. Ongoing contributions toward the Company’s overall success,
particularly toward year end, is of particular business importance. As such, a
participant

 

2



--------------------------------------------------------------------------------

   who leaves before the end of the fiscal year will not be eligible to earn the
annual incentive bonus or any pro-rated portion thereof. The Plan participant
must be a regular status employee of the Company at the end of the fiscal year
in order to be eligible to receive the annual incentive bonus and at the time
the bonus checks are distributed, unless otherwise determined by the
Administrator.    To be eligible to participate in the Plan in the given fiscal
year, participants must be in an eligible position for at least 60 days before
the end of the Plan year. Employees hired or promoted into an eligible position
with less than 60 days in the Plan year will not be eligible to participate in
the annual bonus plan until the next fiscal year. Exchange Rates:    The
performance metrics targets will not be adjusted for any fluctuating currency
exchange rates. However, when calculating achievement of performance metrics,
foreign exchange movements are held constant at plan rates. Target Changes:   
In the event of an accretive event, such as a stock buyback, or other events
that might have an effect on the revenue or operating income targets of the
Company, such as acquisition or purchase of products or technology, the
Administrator may at its discretion adjust the revenue and operating income
metrics to reflect the potential impact upon the Company’s financial
performance. Restatement of Financial Results:    If the Company’s financial
statements are the subject of a restatement due to error or misconduct, to the
extent permitted by governing law, in all appropriate cases, the Company will
seek reimbursement of excess incentive cash compensation paid under the Plan.
For purposes of this Plan, excess incentive cash compensation means the positive
difference, if any, between (i) the incentive bonus paid and (ii) the incentive
bonus that would have been made had the performance metrics been calculated
based on the Company’s financial statements as restated. The Company will not be
required to award Participant an additional Payment should the restated
financial statements result in a higher bonus calculation. Plan Provisions:   
This Plan is adopted under the Symantec Senior Executive Incentive Plan, as
amended and restated on September 22, 2008 and approved by the Company’s
stockholders on September 22, 2008 (the “SEIP”). All capitalized terms in this
Plan shall have the meaning assigned to them in the SEIP.    This Plan
supersedes the FY13 Executive Annual Incentive Plan dated March 31, 2012, which
is null and void as of the adoption of this Plan.    Participation in the Plan
does not guarantee participation in other or future incentive plans, nor does it
guarantee continued employment for a specified term. Plan structures and
participation will be determined on a year-to-year basis.    The Board reserves
the right to alter or cancel all or any portion of the Plan for any reason at
any time. The Plan shall be administered by the Compensation and Leadership
Development Committee of the Board (the “Administrator”), and the Administrator
shall have all powers and discretion necessary or appropriate to administer and
interpret the Plan.    The Board reserves the right to exercise its own judgment
with regard to company performance in light of events outside the control of
management and/or participant.

 

3